UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:001-03789 SOUTHWESTERN PUBLIC SERVICE COMPANY (Exact name of registrant as specified in its charter) New Mexico 75-0575400 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) Tyler at Sixth, Amarillo, Texas79101 (Address of principal executive offices) Registrant’s telephone number, including area code:303-571-7511 Securities registered pursuant to Section12(b)of the Act:None Securities registered pursuant to Section 12(g)of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.oYesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.oYesxNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). SYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. oLarge accelerated filer oAccelerated filer xNon-accelerated filer (Do not check if a smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).£ YesS No As of Feb. 25, 2013, 100 shares of common stock, par value $1 per share, were outstanding, all of which were held by Xcel Energy Inc., a Minnesota corporation. DOCUMENTS INCORPORATED BY REFERENCE Xcel Energy Inc.’s Definitive Proxy Statement for its 2013 Annual Meeting of Shareholders is incorporated by reference into PartIII of this Form10-K. Southwestern Public Service Company meets the conditions set forth in General Instruction I(1)(a)and (b)of Form10-K and is therefore filing this form with the reduced disclosure format permitted by General Instruction I(2). TABLE OF CONTENTS Index PARTI 3 Item 1 — Business 3 DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS 3 COMPANY OVERVIEW 5 ELECTRIC UTILITY OPERATIONS 5 Public Utility Regulation 5 Capacity and Demand 6 Energy Sources and Related Transmission Initiatives 6 Fuel Supply and Costs 7 Fuel Sources 7 Renewable Energy Sources 8 Wholesale Commodity Marketing Operations 8 Summary of Recent Federal Regulatory Developments 8 Electric Operating Statistics 9 Natural Gas Facilities Used for Electric Generation 10 GENERAL 10 ENVIRONMENTAL MATTERS 11 EMPLOYEES 11 Item 1A — Risk Factors 11 Item 1B — Unresolved Staff Comments 18 Item 2 — Properties 19 Item 3 — Legal Proceedings 19 Item 4 — Mine Safety Disclosures 19 PARTII 20 Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6 — Selected Financial Data 20 Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A — Quantitative and Qualitative Disclosures About Market Risk 23 Item 8 — Financial Statements and Supplementary Data 23 Item 9 — Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 59 Item 9A— Controls and Procedures 59 Item 9B — Other Information 60 PARTIII 60 Item 10 — Directors, Executive Officers and Corporate Governance 60 Item 11 — Executive Compensation 60 Item 12 — Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 60 Item 13 — Certain Relationships and Related Transactions, and Director Independence 60 Item 14 — Principal Accountant Fees and Services 60 PARTIV 60 Item 15 — Exhibits, Financial Statement Schedules 60 SIGNATURES 64 This Form10-K is filed by Southwestern Public Service Company (SPS). SPS is a wholly owned subsidiary of XcelEnergyInc.Additional information on XcelEnergy Inc. and its subsidiaries (collectively, Xcel Energy) is available on various filings with the Securities and Exchange Commission (SEC).This report should be read in its entirety. 2 Table of Contents PARTI Item l — Business DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS Xcel Energy Inc.’s Subsidiaries and Affiliates (current and former) NCE New Century Energies, Inc. NSP-Minnesota Northern States Power Company, a Minnesota corporation NSP-Wisconsin Northern States Power Company, a Wisconsin corporation PSCo Public Service Company of Colorado SPS Southwestern Public Service Company Utility subsidiaries NSP-Minnesota, NSP-Wisconsin, PSCo and SPS Xcel Energy Xcel Energy Inc. and its subsidiaries Federal and State Regulatory Agencies DOT United States Department of Transportation EIB New Mexico Environmental Improvement Board EPA United States Environmental Protection Agency FERC Federal Energy Regulatory Commission IRS Internal Revenue Service NERC North American Electric Reliability Council NMPRC New Mexico Public Regulation Commission PUCT Public Utility Commission of Texas SEC Securities and Exchange Commission Electric and Resource Adjustment Clauses DCRF Distribution cost recovery factor DRC Deferred renewable cost rider DSM Demand side management EE Energy efficiency EECRF Energy efficiency cost recovery factor FPPCAC Fuel and purchased power cost adjustment clause OATT Open access transmission tariff PCRF Power cost recovery factor TCRF Transmission cost recovery factor Other Terms and Abbreviations AFUDC Allowance for funds used during construction APBO Accumulated postretirement benefit obligation ARO Asset retirement obligation ASU FASB Accounting Standards Update BART Best available retrofit technology CAA Clean Air Act CAIR Clean Air Interstate Rule CCN Certificate of convenience and necessity CO2 Carbon dioxide CSAPR Cross-State Air Pollution Rule CWIP Construction work in progress ETR Effective tax rate FASB Financial Accounting Standards Board GAAP Generally accepted accounting principles GHG Greenhouse gas IFRS International Financial Reporting Standards JOA Joint operating agreement MISO Midwest Independent Transmission System Operator Moody’s Moody’s Investor Services Native load Customer demand of retail and wholesale customers whereby a utility has an obligation to serve under statute or long-term contract. NOL Net operating loss NOx Nitrogen oxide NTC Notifications to construct 3 Table of Contents O&M Operating and maintenance OCI Other comprehensive income PCB Polychlorinated biphenyl PJM PJM Interconnection, L.L.C. PM Particulate matter PPA Purchased power agreement PRP Potentially responsible party PTC Production tax credit PV Photovoltaic QF Qualifying facilities REC Renewable energy credit ROE Return on equity RPS Renewable portfolio standards RTO Regional Transmission Organization SO2 Sulfur dioxide SPP Southwest Power Pool,Inc. Standard& Poor’s Standard& Poor’s Ratings Services Measurements KV Kilovolts KWh Kilowatt hours MMBtu Million British thermal units MW Megawatts MWh Megawatt hours 4 Table of Contents COMPANY OVERVIEW SPS was incorporated in 1921 under the laws of New Mexico.SPS is an operating utility engaged primarily in the generation, purchase, transmission, distribution, and sale of electricity in portions of Texas and New Mexico.The wholesale customers served by SPS comprised approximately 33percent of its total KWh sold in 2012.SPS provides electric utility service to approximately 381,000 retail customers in Texas and New Mexico.Approximately 74 percent of SPS’ retail electric operating revenues were derived from operations in Texas during 2012.Although SPS’ large commercial and industrial electric retail customers are comprised of many diversified industries, a significant portion of SPS’ large commercial and industrial electric sales include customers in the following industries:oil and gas extraction, as well as petroleum and coal products.For small commercial and industrial customers, significant electric retail sales include customers in the following industries: oil and gas extraction and crop related agricultural industries.Generally, SPS’ earnings contribute approximately 5percent to 15percent of Xcel Energy’s consolidated net income. SPS’ corporate strategy focuses on three core objectives: obtain stakeholder alignment; invest in our regulated utility businesses; and earn a fair return on our utility investments.SPS files periodic rate cases and establishes formula rates or automatic rate adjustment mechanisms with state and federal regulators to earn a return on its investments and recover costs of operations.Environmental leadership is a core priority for SPS and is designed to meet customer and policy maker expectations for clean energy at a competitive price while creating shareholder value. ELECTRIC UTILITY OPERATIONS Public Utility Regulation Summary of Regulatory Agencies and Areas of Jurisdiction— The PUCT and NMPRC regulate SPS’ retail electric operations and have jurisdiction over its retail rates and services and the construction of transmission or generation in their respective states.The municipalities in which SPS operates in Texas have original jurisdiction over SPS’ rates in those communities.Each municipality can deny SPS’ rate increases.SPS can then appeal municipal rate decisions to the PUCT, which hears all municipal rate denials in one hearing.The NMPRC also has jurisdiction over the issuance of securities.SPS is regulated by the FERC with respect to its wholesale electric operations, accounting practices, wholesale sales for resale, the transmission of electricity in interstate commerce, compliance with NERC electric reliability standards, asset transactions and mergers, and natural gas transactions in interstate commerce.SPS has received authorization from the FERC to make wholesale electric sales at market-based prices. Fuel, Purchased Energy and Conservation Cost-Recovery Mechanisms— SPS has several retail adjustment clauses that recover fuel, purchased energy and other resource costs: · DCRF— The DCRF rider recovers distribution costs in Texas. · DRC — The DRC rider recovers deferred costs associated with renewable energy programs in New Mexico. The current rider is in effect through June 2013. · EECRF— The EECRF rider recovers costs associated with providing energy efficiency programs in Texas. · EE rider — The EE rider recovers costs associated with providing energy efficiency programs in New Mexico. · FPPCAC— The FPPCAC adjusts monthly to recover the difference between the actual fuel and purchased power costs and the amount included in base rates of SPS’ New Mexico retail jurisdiction. · PCRF — The PCRF rider allows recovery of certain purchased power costs in Texas. · TCRF — The TCRF rider recovers transmission infrastructure improvement costs and changes in wholesale transmission charges in Texas. The PUCT approved SPS’ request that the recovery of the costs associated with the TCRF and PCRF be included in base rates effective February 2011.Fuel and purchased energy costs are recovered in Texas through a fixed fuel and purchased energy recovery factor, which is part of SPS’ retail electric tariff.Based on regulatory approval in 2011, SO2 and NOx allowance revenues and costs are also recovered through the fixed fuel and purchased energy recovery factor.The regulations allow retail fuel factors to change up to three times per year. The fixed fuel and purchased energy recovery factor provides for the over- or under-recovery of fuel and purchased energy expenses.Regulations also require refunding or surcharging over- or under- recovery amounts, including interest, when they exceed fourpercent of the utility’s annual fuel and purchased energy costs on a rolling 12-month basis, if this condition is expected to continue. PUCT regulations require periodic examination of SPS’ fuel and purchased energy costs, the efficient use of fuel and purchased energy, fuel acquisition and management policies and purchased energy commitments.SPS is required to file an application for the PUCT to retrospectively review fuel and purchased energy costs at least every three years. 5 Table of Contents NMPRC regulations require SPS to request authority to continue collecting its fuel and purchased power costs through a fuel adjustment clause every 4 years.The NMPRC has granted SPS authority to use a fuel adjustment clause through November 2014. SPS recovers fuel and purchased energy costs from its wholesale customers through a monthly wholesale fuel and purchased economic energy cost adjustment clause accepted for filing by the FERC. Capacity and Demand Uninterrupted system peak demand for SPS for each of the last three years and the forecast for 2013, assuming normal weather, is listed below. System Peak Demand (in MW) 2013 Forecast The peak demand for the SPS system typically occurs in the summer.The 2012 uninterrupted system peak demand for SPS occurred on Aug. 2, 2012. Energy Sources and Related Transmission Initiatives SPS expects to use existing electric generating stations, power purchases and DSM options to meet its net dependable system capacity requirements. Purchased Power— SPS has contracts to purchase power from other utilities and independent power producers.Long-term purchased power contracts typically require a periodic payment to secure the capacity and a charge for the associated energy actually purchased.SPS also makes short-term purchases to meet system load and energy requirements, to replace generation from company-owned units under maintenance or during outages, to meet operating reserve obligations or to obtain energy at a lower cost. Purchased Transmission Services— SPS has contractual arrangements with SPP and regional transmission service providers, including PSCo, to deliver power and energy to its native load customers, which are retail and wholesale load obligations with terms of more than one year. SPS Transmission NTC — As a member of SPP, SPS accepts NTCs for projects identified through SPP’s reliability planning process, transmission service, generator interconnection study process, economic study process or the load addition process. These are all new electric transmission projects and are typically a portfolio of transmission lines and electric substation projects. SPS has accepted NTCs for several hundred miles of transmission line and substations at an estimated capital cost of approximately $800 million. These projects span several years to plan, site, procure and develop. Typical SPS capital spending for SPP NTC transmission projects is approximately $150 to $200 million per year, but may vary. Under their jurisdictions, the NMPRC and PUCT have approved the siting and routing of all SPP identified transmission line NTC projects that have been presented.Projects identified through SPP NTCs may have costs allocated to other SPP members in accordance with SPP policies.Costs allocated to SPS are permissible for recovery through NMPRC, PUCT and FERC processes. TUCO Inc. (TUCO) to Woodward 345 KV transmission line The TUCO to Woodward District extra high voltage interchange is a 345 KV transmission line. This line connects the major TUCO substation near Lubbock, Texas with the Oklahoma Gas & Electric (OGE) substation in Woodward, Okla. SPS is constructing the line to just inside the Oklahoma state line, and OGE is building from there to Woodward.SPS’ estimated investment in the TUCO to Woodward line and substation is $185 million and is expected to be recovered from SPP members in accordance with the SPP OATT and the ratemaking process. The PUCT approved SPS’ CCN to build the line in 2012. It is anticipated to be complete in 2014. Hitchland to Woodward 345 KV transmission line The Hitchland to Woodward line is a 345 KV double circuit transmission line and associated substation facilities in the Oklahoma and Texas Panhandle. SPS is building the first 30 miles from Hitchland towards Woodward and OGE is completing the line from there to Woodward. SPS’ estimated investment for the Hitchland to Woodward line and substation is $56 million and is expected to be recovered from SPP members in accordance with the SPP OATT and the ratemaking process. Jones CCN — In August 2011, the PUCT approved SPS’ request for a CCN to build a gas-fired combustion turbine generating unit at SPS’ existing Jones Station in Lubbock, Texas (Jones Unit 4).This generating unit will add 168 MW of capacity to the SPS service territory.In February 2012, the NMPRC approved the CCN with a projected cost of $118 million, inclusive of AFUDC.Jones Unit 4 is expected to reach commercial operation in the second quarter of 2013. 6 Table of Contents SPS Resource Plans — SPS is required to develop and implement a renewable portfolio plan in which ten percent of its energy to serve its New Mexico retail customers is produced by renewable resources in 2011, increasing to 15 percent in 2015.SPS primarily fulfills its renewable portfolio requirements through the purchase of wind energy.In 2009, the NMPRC granted SPS a variance to allow SPS to delay meeting its solar energy requirement until 2012 provided that SPS compensates for any shortfall of the 2011 solar energy requirement during 2012 through 2014.SPS executed and received NMPRC approval for a total of 50 MW of PV solar energy PPAs.SPS requested and was granted a variance from the NMPRC to extend the time to implement a portion of the diversity requirements to January 2014.SPS is continuing its efforts to acquire viable biomass generation or make a biogas purchase to meet the diversity portion of its renewable energy portfolio plan in New Mexico. SPS solicited public participation throughout 2011 in its New Mexico 2012 Integrated Resource Planning (IRP).SPS made the IRP filing with NMPRC in July 2012, which was accepted without modification in September 2012. CSAPR —CSAPR addresses long range transport of PM and ozone by requiring reductions in SO2 and NOx from utilities located in the eastern half of the U.S. In August 2012, the District of Columbia Circuit (D.C. Circuit) issued an opinion that vacated the CSAPR, but required continued implementation of the CAIR pending the EPA’s development of a replacement program.CSAPR and CAIR are discussed further at Note 11 to the financial statements — Environmental Contingencies. Fuel Supply and Costs The following table shows the delivered cost per MMBtu of each significant category of fuel consumed for owned electric generation, the percentage of total fuel requirements represented by each category of fuel and the total weighted average cost of all fuels. Coal Natural Gas Weighted Average Cost Percent Cost Percent Owned Fuel Cost $ 67 % $ 33 % $ 67 33 71 29 See Item 1A for further discussion of fuel supply and costs. Fuel Sources Coal— SPS purchases all of the coal requirements for its two coal facilities, Harrington and Tolk electric generating stations, from TUCO.TUCO arranges for the purchase, receiving, transporting, unloading, handling, crushing, weighing and delivery of coal to meet SPS’ requirements.TUCO is responsible for negotiating and administering contracts with coal suppliers, transporters and handlers.The coal supply contract with TUCO expires in 2016 and 2017 for the Harrington station and Tolk station, respectively.As of Dec.31, 2012 and 2011, coal inventories at SPS were approximately 40 and 43 days supply, respectively.TUCO has coal agreements to supply 92 percent of SPS’ coal requirements in 2013, and a declining percentage of the requirements in subsequent years.SPS’ general coal purchasing objective is to contract for approximately 100 percent of requirements for the following year, 67 percent of requirements in two years, and 33 percent of requirements in three years. Natural gas— SPS uses both firm and interruptible natural gas supply and standby oil in combustion turbines and certain boilers.Natural gas for SPS’ power plants is procured under contracts to provide an adequate supply of fuel; which typically is purchased with terms of one year or less.The transportation and storage contracts expire in various years from 2013 to 2033.All of the natural gas supply contracts have pricing that is tied to various natural gas indices. Most transportation contract pricing is based on FERC and Railroad Commission of Texas approved transportation tariff rates.Certain natural gas supply and transportation agreements include obligations for the purchase and/or delivery of specified volumes of natural gas or to make payments in lieu of delivery.SPS’ commitments related to gas supply contracts were approximately $57 million and $24 million and commitments related to gas transportation and storage contracts were approximately $229 million and $242 million at Dec. 31, 2012 and 2011, respectively. SPS has limited on-site fuel oil storage facilities and primarily relies on the spot market for incremental supplies. 7 Table of Contents Renewable Energy Sources SPS’ renewable energy portfolio includes wind and solar power from both owned generating facilities and purchased power agreements (PPAs).As of Dec. 31, 2012, SPS is in compliance with mandated RPSs, which require generation from renewable resources of approximately 4 percent and 10 percent of Texas and New Mexico electric retail sales, respectively.Renewable energy comprised 7.9 percent and 8.2 percent of SPS’ total owned and purchased energy for 2012 and 2011, respectively.Wind energy comprised 7.4 percent and 7.8 percent of SPS’ total owned and purchased energy for 2012 and 2011, respectively.Solar power comprised approximately 0.5 percent and 0.4 percent of renewable energy for 2012 and 2011, respectively. SPS also offers customer-focused renewable energy initiatives. Windsource®, one of the nation’s largest voluntary renewable energy programs, allows customers in New Mexico to purchase a portion or all of their electricity from renewable sources. Approximately 1,100 and 1,200 customers purchased 5,000 MWh and 7,000 MWh of electricity under the Windsource program in 2012 and 2011, respectively. Additionally, to encourage the growth of solar energy on the system in New Mexico, customers are offered incentives to install solar panels on their homes and businesses under the Solar*Rewards® program. Over 80 PV systems with approximately 4.5 MW of aggregate capacity and over 70 PV systems with approximately 5 MW of aggregate capacity have been installed in New Mexico under this program as of Dec. 31, 2012 and 2011, respectively. SPS acquires its wind energy from long-term PPAs with wind farm owners, primarily in the Texas Panhandle area of Texas and New Mexico. SPS currently has six of these agreements in place, with facilities ranging in size from under 2 MW to 161 MW, for a total capacity greater than 600 MW.In late 2012, the pinning Spur Wind Ranch began commercial operations.SPS will purchase the entire output of this 161 MW facility.In addition to receiving purchased wind energy under these agreements, SPS also typically receives wind RECs, which are used to meet state renewable resource requirements.Additionally, SPS is currently purchasing an additional 250 MW of wind energy from qualified generating facilities as defined in the Public Utilities Regulatory Policy Act of 1978.The average cost per MWh of wind energy under the PPA and QF contracts was approximately $26 for each of 2012 and 2011. The cost per MWh of wind energy varies by contract and may be influenced by a number of factors including regulation, state specific renewable resource requirements, and the year of contract execution.Generally, contracts executed in 2012 benefited from improvements in technology, excess capacity among manufacturers, and motivation to complete new construction prior to the anticipated expiration of the Federal PTCs in 2012.In January, 2013, the Federal PTC was extended through 2013.At the end of 2012 and 2011, SPS had nearly 860 MW and 700 MW of wind energy on its system, respectively. Wholesale Commodity Marketing Operations SPS conducts various wholesale marketing operations, including the purchase and sale of electric capacity, energy and energy related products.SPS uses physical and financial instruments to minimize commodity price and credit risk and hedge sales and purchases.See additional discussion under Item 7A — Quantitative and Qualitative Disclosures About Market Risk. Summary of Recent Federal Regulatory Developments The FERC has jurisdiction over rates for electric transmission service in interstate commerce and electricity sold at wholesale, accounting practices and certain other activities of SPS, including enforcement of NERC mandatory electric reliability standards.State and local agencies have jurisdiction over many of SPS’ activities, including regulation of retail rates and environmental matters.In addition to the matters discussed below, see Note 10 to the accompanying financial statements for a discussion of other regulatory matters. FERC Order 1000, Transmission Planning and Cost Allocation (Order 1000) — The FERC issued Order 1000 adopting new requirements for transmission planning, cost allocation and development to be effective prospectively. SPS expects the requirements will be addressed by revisions to the SPP Tariff. While the matter is disputed by some parties in SPP, SPS believes that state statutes in Texas protect the right of incumbent utilities to construct and own transmission interconnected to their systems.Therefore, SPS does not expect that this aspect of Order 1000 will impact the portion of SPS in Texas. However, the portion of SPS in New Mexico may be impacted by the provisions of Order 1000 relating to an incumbent’s right to build transmission because New Mexico does not have legislation protecting the rights of utilities to develop transmission projects in their service areas. Electric Transmission Rate Regulation— The FERC regulates the rates and terms and conditions for electric transmission services.FERC policy encourages utilities to turn over the functional control of their electric transmission assets for the sale of electric transmission services to an RTO.SPS is a member of the SPP RTO.Each RTO separately files regional transmission tariff rates for approval by the FERC.All members within that RTO are then subjected to those rates. 8 Table of Contents Electric Operating Statistics Electric Sales Statistics Year Ended Dec. 31 Electric sales (Millions of KWh) Residential Large commercial and industrial Small commercial and industrial Public authorities and other Total retail Sales for resale Total energy sold Number of customers at end of period Residential Large commercial and industrial Small commercial and industrial Public authorities and other Total retail Wholesale 31 27 39 Total customers Electric revenues (Thousands of Dollars) Residential $ $ $ Large commercial and industrial Small commercial and industrial Public authorities and other Total retail Wholesale Other electric revenues Total electric revenues $ $ $ KWh sales per retail customer Revenue per retail customer $ $ $ Residential revenue per KWh ¢ ¢ ¢ Large commercial and industrial revenue per KWh Small commercial and industrial revenue per KWh Wholesale revenue per KWh 9 Table of Contents Energy Source Statistics Year Ended Dec. 31 Millions of KWh Percent of Generation Millions of KWh Percent of Generation Millions of KWh Percent of Generation Coal 49 % 48 % 51 % Natural Gas 43 43 40 Wind (a) 7 8 8 Other (b) 1 1 1 Total 100 % 100 % 100 % Owned generation 70 % 63 % 64 % Purchased generation 30 37 36 Total 100 % 100 % 100 % (a) This category includes wind energy de-bundled from RECs and also includes Windsource RECs.SPS uses RECs to meet or exceed state resource requirements andmay sell surplus RECs. (b) Includes energy from other sources, including nuclear, hydroelectric, solar, biomass, oil and refuse. Distributed generation from the Solar*Rewards program is notincluded. Natural Gas Facilities Used for Electric Generation SPS does not provide retail natural gas service, but purchases and transports natural gas for certain of its generation facilities and operates natural gas pipeline facilities connecting the generation facilities to interstate natural gas pipelines.SPS is subject to the jurisdiction of the FERC with respect to certain natural gas transactions in interstate commerce; and to the jurisdiction of the DOT and the PUCT for pipeline safety compliance. The Pipeline and Hazardous Materials Safety Administration Pipeline Safety Act – The Pipeline Safety, Regulatory Certainty, and Job Creation Act, signed into law in January 2012 (Pipeline Safety Act) requires, among other things, additional verification of pipeline infrastructure records by pipeline owners and operators to confirm the maximum allowable operating pressure of lines located in high consequence areas or more-densely populated areas. Where records are inadequate to confirm the maximum allowable operating pressure, the DOT Pipeline and Hazardous Materials Safety Administration (PHMSA) will require operators to re-confirm the maximum allowable operating pressure.This process could cause temporary or permanent limitations on throughput for affected pipelines. In addition, the Pipeline Safety Act requires PHMSA to issue reports and develop new regulations, addressing a variety of subjects, including: requiring use of automatic or remote-controlled shut-off valves in certain circumstances; requiring testing of certain previously untested transmission lines; and expanding integrity management requirements. The Pipeline Safety Act also raises the maximum penalty for violating pipeline safety rules to $0.2 million per violation per day up to $2 million for a related series of violations. While SPS cannot predict the ultimate impact the Pipeline Safety Act will have on its costs, operations or financial results, SPS is taking actions that are intended to comply with the Pipeline Safety Act and any related PHMSA regulations as they become effective. GENERAL Seasonality The demand for electric power is affected by seasonal differences in the weather.In general, peak sales of electricity occur in the summer and winter months.As a result, the overall operating results may fluctuate substantially on a seasonal basis.Additionally, SPS’ operations have historically generated less revenues and income when weather conditions are milder in the winter and cooler in the summer.See Item 7 — Management’s Discussion of Financial Condition and Results of Operations. Competition SPS’ industrial and large commercial customers have the ability to own or operate facilities to generate their own electricity.In addition, customers may have the option of substituting other fuels, such as natural gas, steam or chilled water for heating, cooling and manufacturing purposes, or the option of relocating their facilities to a lower cost region.The FERC has continued to promote competitive wholesale markets through open access transmission and other means.As a result, SPS can purchase generation resources from competing wholesale suppliers and use the transmission systems of Xcel Energy Inc.’s utility subsidiaries on a comparable basis to serve their native load.While facing these challenges, SPS believes its rates are competitive with currently available alternatives. 10 Table of Contents ENVIRONMENTAL MATTERS SPS’ facilities are regulated by federal and state environmental agencies.These agencies have jurisdiction over air emissions, water quality, wastewater discharges, solid wastes and hazardous substances.Various company activities require registrations, permits, licenses, inspections and approvals from these agencies.SPS has received all necessary authorizations for the construction and continued operation of its generation, transmission and distribution systems.SPS’ facilities have been designed and constructed to operate in compliance with applicable environmental standards.SPS strives to comply with all environmental regulations applicable to its operations.However, it is not possible to determine when or to what extent additional facilities or modifications of existing or planned facilities will be required as a result of changes to environmental regulations, interpretations or enforcement policies or, what effect future laws or regulations may have upon SPS’ operations.See Notes 10 and 11 to the financial statements for further discussion. There are significant future environmental regulations under consideration to encourage the use of clean energy technologies and regulate emissions of GHGs to address climate change.While environmental regulations related to climate change and clean energy continue to evolve, SPS has undertaken a number of initiatives to meet current requirements and prepare for potential future regulations, reduce GHG emissions and respond to state renewable and energy efficiency goals.Although the impact of these policies on SPS will depend on the specifics of state and federal policies, legislation, and regulation, we believe that, based on prior state commission practice, we would recover the cost of these initiatives through rates. EMPLOYEES As of Dec. 31, 2012, SPS had 1,271 full-time employees and 1 part-time employee, of which 836 were covered under collective-bargaining agreements.See Note 7 to the financial statements for further discussion. Item 1A — Risk Factors Like other companies in our industry, Xcel Energy, which includes SPS, is subject to a variety of risks, many of which are beyond our control.Important risks that may adversely affect the business, financial condition, and results of operations are further described below.These risks should be carefully considered together with the other information set forth in this report and in future reports that Xcel Energy files with the SEC. There may be further risks and uncertainties that are not presently known or are not currently believed to be material that may adversely affect our performance or financial condition in the future. Oversight of Risk and Related Processes The goal of Xcel Energy’s risk management process, which includes SPS, is to understand, manage and, when possible, mitigate material risk.Management is responsible for identifying and managing risks, while the Board of Directors oversees and holds management accountable.As described more fully below, SPS is faced with a number of different types of risk.Many of these risks are cross-cutting risks such that these risks are discussed and managed across business areas and coordinated by Xcel Energy Inc.’s and SPS’ senior management.Our risk management process has three parts: identification and analysis, management and mitigation and communication and disclosure. Management identifies and analyzes risks to determine materiality and other attributes such as timing, probability and controllability.Management broadly considers our business, the utility industry, the domestic and global economy and the environment to identify risks.Identification and analysis occurs formally through a key risk assessment process conducted by senior management, the financial disclosure process, the hazard risk management process and internal auditing and compliance with financial and operational controls.Management also identifies and analyzes risk through its business planning process and development of goals and key performance indicators, which include risk identification to determine barriers to implementing Xcel Energy’s strategy.At the same time, the business planning process identifies areas in which there is a potential for a business area to take inappropriate risk to meet goals and determines how to prevent inappropriate risk-taking. 11 Table of Contents Management seeks to mitigate the risks inherent in the implementation of Xcel Energy Inc.’s and SPS’ strategy.The process for risk mitigation includes adherence to our code of conduct and other compliance policies, operation of formal risk management structures and groups, and overall business management.At a threshold level, we have developed a robust compliance program and promote a culture of compliance, which further mitigates risk.Building on this culture of compliance, we manage and mitigate risks through operation of formal risk management structures and groups, including management councils, risk committees and the services of corporate areas such as internal audit, the corporate controller and legal services.While we have developed a number of formal structures for risk management, many material risks affect the business as a whole and are managed across business areas. Management also communicates with Xcel Energy Inc.’s Board and key stakeholders regarding risk.Management provides information to Xcel Energy Inc.’s Board in presentations and communications over the course of the year.Senior management presents an assessment of key risks to the Board annually.The presentation of the key risks and the discussion provides the Board with information on the risks management believes are material, including the earnings impact, timing, likelihood and controllability.Based on this presentation, the Board reviews risks at an enterprise level and confirms risk management and mitigation are included in Xcel Energy Inc.’s and SPS’ strategy.The guidelines on corporate governance and committee charters define the scope of review and inquiry for the Board and committees.The standing committees also oversee risk management as part of their charters.Each committee has responsibility for overseeing aspects of risk and our management and mitigation of the risk.Xcel Energy Inc.’s Board has overall responsibility for risk oversight.As described above, the Board reviews the key risk assessment process presented by senior management.This key risk assessment analyzes the most likely areas of future risk to Xcel Energy.Xcel Energy Inc.’s Board also reviews the performance and annual goals of each business area.This review, when combined with the oversight of specific risks by the committees, allows the Board to confirm risk is considered in the development of goals and that risk has been adequately considered and mitigated in the execution of corporate strategy.The presentation of the assessment of key risks also provides the basis for the discussion of risk in our public filings and securities disclosures. Risks Associated with Our Business Environmental Risks We are subject to environmental laws and regulations, compliance with which could be difficult and costly. We are subject to environmental laws and regulations that affect many aspects of our past, present and future operations, including air emissions, water quality, wastewater discharges and the generation, transport and disposal of solid wastes and hazardous substances.These laws and regulations require us to obtain and comply with a wide variety of environmental registrations including those for protected natural and cultural resources (such as wetlands, endangered species and other protected wildlife, and archeological and historical resources), licenses, permits, inspections and other approvals.Environmental laws and regulations can also require us to restrict or limit the output of certain facilities or the use of certain fuels, to install pollution control equipment at our facilities, clean up spills and correct environmental hazards and other contamination.Both public officials and private individuals may seek to enforce the applicable environmental laws and regulations against us.We may be required to pay all or a portion of the cost to remediate (i.e., cleanup) sites where our past activities, or the activities of certain other parties, caused environmental contamination.At Dec.31, 2012, these sites included third party sites, such as landfills, for which we are alleged to be a PRP that sent hazardous materials and wastes. We are also subject to mandates to provide customers with clean energy, renewable energy and energy conservation offerings.These mandates are designed in part to mitigate the potential environmental impacts of utility operations.Failure to meet the requirements of these mandates may result in fines or penalties, which could have a material effect on our results of operations.If our regulators do not allow us to recover all or a part of the cost of capital investment or the O&M costs incurred to comply with the mandates, it could have a material effect on our results of operations, financial position or cash flows. In addition, existing environmental laws or regulations may be revised, and new laws or regulations seeking to protect the environment may be adopted or become applicable to us, including but not limited to, regulation of mercury, NOx, SO2, CO2, particulates, coal ash and cooling water intake systems.We may also incur additional unanticipated obligations or liabilities under existing environmental laws and regulations. We are subject to physical and financial risks associated with climate change. There is a growing consensus that emissions of GHGs are linked to global climate change.Climate change creates physical and financial risk.Physical risks from climate change include an increase in sea level and changes in weather conditions, such as changes in precipitation and extreme weather events.We do not serve any coastal communities so the possibility of sea level rises does not directly affect us or our customers. Our customers’ energy needs vary with weather conditions, primarily temperature and humidity.For residential customers, heating and cooling represent their largest energy use.To the extent weather conditions are affected by climate change, customers’ energy use could increase or decrease depending on the duration and magnitude of the changes. Increased energy use due to weather changes may require us to invest in additional generating assets, transmission and other infrastructure to serve increased load.Decreased energy use due to weather changes may affect our financial condition, through decreased revenues.Extreme weather conditions in general require more system backup, adding to costs, and can contribute to increased system stress, including service interruptions.Weather conditions outside of our service territory could also have an impact on our revenues.We buy and sell electricity depending upon system needs and market opportunities.Extreme weather conditions creating high energy demand on our own and/or other systems may raise electricity prices as we buy short-term energy to serve our own system, which would increase the cost of energy we provide to our customers. 12 Table of Contents Severe weather impacts our service territories, primarily when thunderstorms, tornadoes and snow or ice storms occur.To the extent the frequency of extreme weather events increases, this could increase our cost of providing service.Changes in precipitation resulting in droughts or water shortages could adversely affect our operations, principally our fossil generating units.A negative impact to water supplies due to long-term drought conditions could adversely impact our ability to provide electricity to customers, as well as increase the price they pay for energy.We may not recover all costs related to mitigating these physical and financial risks. To the extent climate change impacts a region’s economic health, it may also impact our revenues.Our financial performance is tied to the health of the regional economies we serve.The price of energy, as a factor in a region’s cost of living as well as an important input into the cost of goods and services, has an impact on the economic health of our communities.The cost of additional regulatory requirements, such as a tax on GHGs or additional environmental regulation could impact the availability of goods and prices charged by our suppliers which would normally be borne by consumers through higher prices for energy and purchased goods.To the extent financial markets view climate change and emissions of GHGs as a financial risk, this could negatively affect our ability to access capital markets or cause us to receive less than ideal terms and conditions. Financial Risks Our profitability depends in part on our ability to recover costs from our customers and there may be changes in circumstances or in the regulatory environment that impair our ability to recover costs from our customers. We are subject to comprehensive regulation by federal and state utility regulatory agencies.The state utility commissions regulate many aspects of our utility operations, including siting and construction of facilities, customer service and the rates that we can charge customers.The FERC has jurisdiction, among other things, over wholesale rates for electric transmission service and the sale of electric energy in interstate commerce. Our profitability is dependent on our ability to recover the costs of providing energy and utility services to our customers and earn a return on our capital investment in our utility operations.We currently provide service at rates approved by one or more regulatory commissions.These rates are generally regulated and based on an analysis of our costs incurred in a test year.Thus, the rates we are allowed to charge may or may not match our costs at any given time.While rate regulation is premised on providing an opportunity to earn a reasonable rate of return on invested capital, in a continued low interest rate environment there could be pressure on ROE.There can also be no assurance that the applicable regulatory commission will judge all of our costs to have been prudently incurred or that the regulatory process in which rates are determined will always result in rates that will produce full recovery of our costs.Rising fuel costs could increase the risk that we will not be able to fully recover our fuel costs from our customers.Furthermore, there could be changes in the regulatory environment that would impair our ability to recover costs historically collected from our customers. Management currently believes these prudently incurred costs are recoverable given the existing regulatory mechanisms in place.However, changes in regulations or the imposition of additional regulations, including additional environmental or climate change regulation, could have an adverse impact on our results of operations and hence could materially and adversely affect our ability to meet our financial obligations, including debt payments. Any reductions in our credit ratings could increase our financing costs and the cost of maintaining certain contractual relationships. We cannot be assured that any of our current ratings will remain in effect for any given period of time or that a rating will not be lowered or withdrawn entirely by a rating agency.In addition, our credit ratings may change as a result of the differing methodologies or change in the methodologies used by the various rating agencies.For example, Standard& Poor’s calculates an imputed debt associated with capacity payments from purchased power contracts.An increase in the overall level of capacity payments would increase the amount of imputed debt, based on Standard& Poor’s methodology.Therefore, our credit ratings could be adversely affected based on the level of capacity payments associated with purchased power contracts or changes in how imputed debt is determined.Any downgrade could lead to higher borrowing costs. Also, we may enter into certain procurement and derivative contracts that require the posting of collateral or settlement of applicable contracts if credit ratings fall below investment grade. We are subject to capital market and interest rate risks. Utility operations require significant capital investment in property, plant and equipment; consequently, we are an active participant in debt and equity markets.Any disruption in capital markets could have a material impact on our ability to fund our operations.Capital markets are global in nature and are impacted by numerous issues and events throughout the world economy, such as the concerns regarding European sovereign debt and management of the U.S. federal debt.Capital market disruption events, and resulting broad financial market distress, such as the events surrounding the collapse in the U.S. sub-prime mortgage market, could prevent us from issuing new securities or cause us to issue securities with less than ideal terms and conditions, such as higher interest rates. 13 Table of Contents Higher interest rates on short-term borrowings with variable interest rates or on incremental commercial paper issuances could also have an adverse effect on our operating results.Changes in interest rates may also impact the fair value of the debt securities in the master pension trust, as well as our ability to earn a return on short-term investments of excess cash. We are subject to credit risks. Credit risk includes the risk that our retail customers will not pay their bills, which may lead to a reduction in liquidity and an eventual increase in bad debt expense.Retail credit risk is comprised of numerous factors including the price of products and services provided, the overall economy and local economies in the geographic areas we serve, including local unemployment rates. Credit risk also includes the risk that various counterparties that owe us money or product will breach their obligations.Should the counterparties to these arrangements fail to perform, we may be forced to enter into alternative arrangements.In that event, our financial results could be adversely affected and we could incur losses. One alternative available to address counterparty credit risk is to transact on liquid commodity exchanges.The credit risk is then socialized through the exchange central clearinghouse function.While exchanges do remove counterparty credit risk, all participants are subject to margin requirements, which create an additional need for liquidity to post margin as exchange positions change value daily.The Dodd-Frank Wall Street Reform Act (Dodd-Frank Act) requires broad clearing of financial swap transactions through a central counterparty, which could lead to additional margin requirements that would impact our liquidity: however, we expect to take advantage of an exception to mandatory clearing afforded to commercial end-users who are not classified as a major swap participant.The Commodity Futures Trading Commission (CFTC) has granted an increase in the de minimis level for swap transactions with defined utility special entities, generally entities owning or operating electric or natural gas facilities, from $25 million to $800 million.Our current level of financial swap activity with special entities is significantly below this new threshold; therefore, we will not be classified as a swap dealer in our special entity activity.Swap transactions with non special entities have a much higher level of activity considered to be de minimis, currently $8 billion, and our level of activity is well under this limit; therefore, we will not be classified as a swap dealer under the Dodd-Frank Act.While we believe the impact on our liquidity will not be material, we expect to be required to report our swap transactions as part of the Dodd-Frank Act. We may at times have direct credit exposure in our short-term wholesale and commodity trading activity to various financial institutions trading for their own accounts or issuing collateral support on behalf of other counterparties.We may also have some indirect credit exposure due to transactions with affiliates that participate in organized markets, such as PJM and MISO, in which any credit losses are socialized to all market participants. We do have additional indirect credit exposures to various domestic and foreign financial institutions in the form of letters of creditprovided as securityby power suppliers under various long-term physical purchased powercontracts.If any of the credit ratings of the letter of credit issuers were to drop below the designated investment grade rating stipulated in the underlying long-term purchased power contracts, the supplier would need to replace that security with an acceptable substitute. If the security were not replaced, the party could be intechnical default under the contract, which would enable usto exercise our contractual rights. Increasing costs associated with our defined benefit retirement plans and other employee benefits may adversely affect our results of operations, financial position or liquidity. We have defined benefit pension and postretirement plans that cover substantially all of our employees.Assumptions related to future costs, return on investments, interest rates and other actuarial assumptions have a significant impact on our funding requirements related to these plans.These estimates and assumptions may change based on economic conditions, actual stock and bond market performance, changes in interest rates and changes in governmental regulations.In addition, the Pension Protection Act of 2006 changed the minimum funding requirements for defined benefit pension plans beginning in 2008 with modifications to these funding requirements in 2012 that allowed additional flexibility in the timing of contributions.Therefore, our funding requirements and related contributions may change in the future.Also, the payout of a significant percentage of pension plan liabilities in a single year due to high retirements or employees leaving the company would trigger settlement accounting and could require the company to recognize material incremental pension expense related to unrecognized plan losses in the year these liabilities are paid. Increasing costs associated with health care plans may adversely affect our results of operations. Our self-insured costs of health care benefits for eligible employees and costs for retiree health care plans have increased substantially in recent years.Increasing levels of large individual health care claims and overall health care claims could have an adverse impact on our operating results, financial position and liquidity.We believe that our employee benefit costs, including costs related to health care plans for our employees and former employees, will continue to rise.Legislation related to health care could also significantly change our benefit programs and costs. 14 Table of Contents Operational Risks We are subject to commodity risks and other risks associated with energy markets and energy production. We engage in wholesale sales and purchases of electric capacity, energy and energy-related products and are subject to market supply and commodity price risk.Commodity price changes can affect the value of our commodity trading derivatives.We mark certain derivatives to estimated fair market value on a daily basis (mark-to-market accounting), which may cause earnings volatility.Actual settlements can vary significantly from these estimates, and significant changes from the assumptions underlying our fair value estimates could cause significant earnings variability. If we encounter market supply shortages or our suppliers are otherwise unable to meet their contractual obligations, we may be unable to fulfill our contractual obligations to our retail, wholesale and other customers at previously authorized or anticipated costs.Any such disruption, if significant, could cause us to seek alternative supply services at potentially higher costs or suffer increased liability for unfulfilled contractual obligations.Any significantly higher energy or fuel costs relative to corresponding sales commitments would have a negative impact on our cash flows and could potentially result in economic losses.Potential market supply shortages may not be fully resolved through alternative supply sources and such interruptions may cause short-term disruptions in our ability to provide electric services to our customers.The impact of these cost and reliability issues depends on our operating conditions such as generation fuels mix, availability of water for cooling, availability of fuel transportation, electric generation capacity, transmission, etc. Our utility operations are subject to long-term planning risks. On a periodic basis our utility operations file long-term resource plans with our regulators.These plans are based on numerous assumptions over the relevant planning horizon such as: sales growth, customer usage patterns, economic activity, costs, regulatory mechanisms, impact of technology on energy efficiency on sales and production, customer behavioral response and continuation of the existing utility business model.Given the uncertainty in these planning assumptions, there is a risk that the magnitude and timing of resource additions and demand may not coincide.This could lead to under recovery of costs or insufficient resources to meet customer demand. In some of our state jurisdictions, large industrial customers may leave our system and invest in their own on-site distributed generation or seek law changes to give them the authority to purchase directly from other suppliers or organized markets.The recent low natural gas price environment has caused some customers to consider their options in this area, particularly customers with industrial processes using steam.Wholesale customers may purchase directly from other suppliers and procure only transmission service from us.These circumstances provide for greater long-term planning uncertainty related to future load growth.Similarly, distributed solar generation may become an economic competitive threat to our load growth in the future; however we believe the economics, absent significant subsidies, do not support such a trend in the near term unless a state mandates the purchase of such generation.Some state legislatures have considered such legislation. As we are a subsidiary of Xcel Energy Inc. we may be negatively affected by events impacting the credit or liquidity of Xcel Energy Inc.and its affiliates. If Xcel Energy Inc. were to become obligated to make payments under various guarantees and bond indemnities or to fund its other contingent liabilities, or if either Standard& Poor’s or Moody’s were to downgrade Xcel Energy Inc.’s credit rating below investment grade, Xcel Energy Inc. may be required to provide credit enhancements in the form of cash collateral, letters of credit or other security to satisfy part or potentially all of these exposures.If either Standard& Poor’s or Moody’s were to downgrade Xcel Energy Inc.’s debt securities below investment grade, it would increase Xcel Energy Inc.’s cost of capital and restrict its access to the capital markets.This could limit Xcel Energy Inc.’s ability to contribute equity or make loans to us, or may cause Xcel Energy Inc. to seek additional or accelerated funding from us in the form of dividends.If such event were to occur, we may need to seek alternative sources of funds to meet our cash needs. As of Dec.31, 2012, Xcel Energy Inc. and its utility subsidiaries had approximately $10.1 billion of long-term debt and $0.9 billion of short-term debt and current maturities.Xcel Energy Inc. provides various guarantees and bond indemnities supporting some of its subsidiaries by guaranteeing the payment or performance by these subsidiaries for specified agreements or transactions. 15 Table of Contents Xcel Energy also has other contingent liabilities resulting from various tax disputes and other matters.Xcel Energy Inc.’s exposure under the guarantees is based upon the net liability of the relevant subsidiary under the specified agreements or transactions.The majority of Xcel Energy Inc.’s guarantees limit its exposure to a maximum amount that is stated in the guarantees.As of Dec.31, 2012, Xcel Energy had guarantees outstanding with a maximum stated amount of approximately $69.5 million and $17.9 million of exposure.Xcel Energy also had additional guarantees of $29.6 million at Dec. 31, 2012 for performance and payment of surety bonds for the benefit of itself and its subsidiaries, with total exposure that cannot be estimated at this time.If Xcel Energy Inc. were to become obligated to make payments under these guarantees and bond indemnities or become obligated to fund other contingent liabilities, it could limit Xcel Energy Inc.’s ability to contribute equity or make loans to us, or may cause Xcel Energy Inc. to seek additional or accelerated funding from us in the form of dividends.If such event were to occur, we may need to seek alternative sources of funds to meet our cash needs. We are a wholly owned subsidiary of Xcel Energy Inc.Xcel Energy Inc. can exercise substantial control over our dividend policy and business and operations and may exercise that control in a manner that may be perceived to be adverse to our interests. All of the members of our board of directors, as well as many of our executive officers, are officers of Xcel Energy Inc.Our board makes determinations with respect to a number of significant corporate events, including the payment of our dividends. We have historically paid quarterly dividends to Xcel Energy Inc.In 2012, 2011 and 2010 we paid $66.6 million, $64.4 million and $67.1 million of dividends to Xcel Energy Inc., respectively.If Xcel Energy Inc.’s cash requirements increase, our board of directors could decide to increase the dividends we pay to Xcel Energy Inc. to help support Xcel Energy Inc.’s cash needs.This could adversely affect our liquidity.The amount of dividends that we can pay is limited to some extent by our indenture for our first mortgage bonds. Public Policy Risks We may be subject to legislative and regulatory responses to climate change and emissions, with which compliance could be difficult and costly. Increased public awareness and concern regarding climate change may result in more regional and/or federal requirements to reduce or mitigate the effects of GHGs. Numerous states have announced or adopted programs to stabilize and reduce GHGs, and federal legislation has been introduced in both houses of Congress.The U.S. continues to participate in international negotiations related to the United Nations Framework Convention on Climate Change.Such legislative and regulatory responses related to climate change and new interpretations of existing laws through climate change litigation create financial risk as our electric generating facilities are likely to be subject to regulation under climate change laws introduced at either the state or federal level within the next few years. The EPA has taken steps to regulate GHGs under the CAA.In December 2009, the EPA issued a finding that GHG emissions endanger public health and welfare, and that motor vehicle emissions contribute to the GHGs in the atmosphere. This endangerment finding created a mandatory duty for the EPA to regulate GHGs from light duty motor vehicles. In January 2011, new EPA permitting requirements became effective for GHG emissions of new and modified large stationary sources, which are applicable to construction of new power plants or power plant modifications that increase emissions above a certain threshold. The EPA has also announced that it will propose GHG regulations applicable to emissions from existing power plants, although it is not known when the EPA will initiate this rulemaking. We are also currently a party to climate change lawsuits and may be subject to additional climate change lawsuits, including lawsuits similar to those described in Note11 to the financial statements.An adverse outcome in any of these cases could require substantial capital expenditures that cannot be determined at this time and could possibly require payment of substantial penalties or damages. Defense costs associated with such litigation can also be significant. Such payments or expenditures could affect results of operations, cash flows, and financial condition if such costs are not recovered through regulated rates. There are many uncertainties regarding when and in what form climate change legislation or regulations will be enacted.The impact of legislation and regulations, on us and our customers will depend on a number of factors, including whether GHG sources in multiple sectors of the economy are regulated, the overall GHG emissions cap level, the degree to which GHG offsets are recognized as compliance options, the allocation of emission allowances to specific sources and the indirect impact of carbon regulation on natural gas and coal prices. While we do not have operations outside of the U.S., any international treaties or accords could have an impact to the extent they lead to future federal or state regulations. Another important factor is our ability to recover the costs incurred to comply with any regulatory requirements that are ultimately imposed. We may not be able to timely recover all costs related to complying with regulatory requirements imposed on us. If our regulators do not allow us to recover all or a part of the cost of capital investment or the O&M costs incurred to comply with the mandates, it could have a material effect on our results of operations. 16 Table of Contents We are also subject to a significant number of proposed and potential rules that will impact our coal-fired and other generation facilities.These include, but are not limited to, rules associated with emissions of SO2 and NOx,mercury, regional haze, ozone, ash management and cooling water intake systems.The costs of investment to comply with these rules could be substantial.We may not be able to timely recover all costs related to complying with regulatory requirements imposed on us. Increased risks of regulatory penalties could negatively impact our business. The Energy Act increased the FERC’s civil penalty authority for violation of FERC statutes, rulesand orders.The FERC can now impose penalties of $1million per violation per day.In addition, electric reliability standards are now mandatory and subject to potential financial penalties by regional entities, the NERC or the FERC for violations.If a serious reliability incident did occur, it could have a material effect on our operations or financial results. The FERC has provided NOVs of its market manipulation rules to several market participants during the year.The potential penalties in one pending case exceed $400 million.As with all regulatory requirements, we attempt to mitigate this risk through formal training on such prohibited practices and a compliance function that reviews our interaction with the markets under FERC and CFTC jurisdictions.However, there is no guarantee our compliance program will be sufficient to ensure against violations. Macroeconomic Risks Economic conditions could negatively impact our business. Our operations are affected by local, national and worldwide economic conditions.The consequences of a prolonged economic recession and uncertainty of recovery may result in a sustained lower level of economic activity and uncertainty with respect to energy prices and the capital and commodity markets.A sustained lower level of economic activity may also result in a decline in energy consumption, which may adversely affect our revenues and future growth.Instability in the financial markets, as a result of recession or otherwise, also may affect the cost of capital and our ability to raise capital, which are discussed in greater detail in the capital market risk section above. Current economic conditions may be exacerbated by insufficient financial sector liquidity leading to potential increased unemployment, which may impact customers’ ability to pay timely, increase customer bankruptcies, and may lead to increased bad debt. Further, worldwide economic activity has an impact on the demand for basic commodities needed for utility infrastructure, such as steel, copper, aluminum, etc., which may impact our ability to acquire sufficient supplies.Additionally, the cost of those commodities may be higher than expected. Our operations could be impacted by war, acts of terrorism, threats of terrorism or disruptions in normal operating conditions due to localized or regional events. Our generation plants, fuel storage facilities, transmission and distribution facilities and information systems may be targets of terrorist activities that could disrupt our ability to produce or distribute some portion of our energy products.Any such disruption could result in a significant decrease in revenues and significant additional costs to repair and insure our assets, which could have a material impact on our financial condition and results of operations.The potential for terrorism has subjected our operations to increased risks and could have a material effect on our business.While we have already incurred increased costs for security and capital expenditures in response to these risks, we may experience additional capital and operating costs to implement security for our plants, such as additional physical plant security and additional security personnel.We have also already incurred increased costs for compliance with NERC reliability standards associated with critical infrastructure protection, and may experience additional capital and operating costs to comply with the NERC critical infrastructure protection standards as they are implemented and clarified. The insurance industry has also been affected by these events and the availability of insurance may decrease.In addition, the insurance we are able to obtain may have higher deductibles, higher premiums and more restrictive policy terms.For example, wildfire events, particularly in the geographic areas we serve, may cause insurance for wildfire losses to become difficult or expensive to obtain. A disruption of the regional electric transmission grid, interstate natural gas pipeline infrastructure or other fuel sources, could negatively impact our business.Because our generation and transmission systems are part of an interconnected system, we face the risk of possible loss of business due to a disruption caused by the actions of a neighboring utility or an event (severe storm, severe temperature extremes, generator or transmission facility outage, pipeline rupture, railroad disruption, or any disruption of work force such as may be caused by flu epidemic) within our operating systems or on a neighboring system.Any such disruption could result in a significant decrease in revenues and significant additional costs to repair assets, which could have a material impact on our financial condition and results. 17 Table of Contents The degree to which we are able to maintain day-to-day operations in response to unforeseen events, potentially through the execution of our business continuity plans, will in part determine the financial impact of certain events on our financial condition and results.It’s difficult to predict the magnitude of such events and associated impacts. A cyber incident or cyber security breach could have a material effect on our business. We operate in a highly regulated industry that requires the continued operation of sophisticated information technology systems and network infrastructure.In addition, in the ordinary course of business, we use our systems and infrastructure to create, collect, use, disclose, store, dispose of and otherwise process sensitive information, including company data, customer energy usage data, and personal information regarding customers, employees and their dependents, contractors and other individuals. Our generation, transmission, distribution and fuel storage facilities, information technology systems and other infrastructure or physical assets, as well as the information processed in our systems, infrastructure and assets could be directly or indirectly affected by unintentional or deliberate cyber security incidents, including those caused by human error.Cyber security incidents could harm our businesses by limiting our generating, transmitting and distributing capabilities, delaying our development and construction of new facilities or capital improvement projects to existing facilities, disrupting our customer operations, or exposing us to liability.As generation and transmission systems as well as natural gas pipelines are part of an interconnected system, a disruption caused by the impact of a cyber security incident of the regional electric transmission grid, natural gas pipeline infrastructure or other fuel sources or of our third party service providers’ operations,could also negatively impact our business.In addition, we also anticipate that such an event would receive regulatory scrutiny at both the Federal and State level.We are unable to quantify the potential impact of such cyber security threats or subsequent related actions.These potential cyber security incidents and corresponding regulatory action could result in a material decrease in revenues and may causesignificant additional costs (e.g., penalties, third party claims, repairs, insurance or compliance) and potentially disrupt our supply and markets for natural gas, oil and other fuels. Although we maintain security measures designed to protect our information technology systems, network infrastructure and other assets, these assets as well as the information they process may be vulnerable to cyber security incidents, including the resulting disability, or failures of assets or unauthorized access to assets or information.If our technology systems were to fail or be breached, or those of our third-party service providers, we may be unable to fulfill critical business functions, including effectively maintaining certain internal controls over financial reporting. We are unable to quantify the potential impact of cyber security incidents on our business. Rising energy prices could negatively impact our business. Higher fuel costs could significantly impact our results of operations if requests for recovery are unsuccessful.In addition, higher fuel costs could reduce customer demand and/or increase bad debt expense, which could also have a material impact on our results of operations.Delays in the timing of the collection of fuel cost recoveries as compared with expenditures for fuel purchases could have an impact on our cash flows.We are unable to predict future prices or the ultimate impact of such prices on our results of operations or cash flows. Our operating results may fluctuate on a seasonal and quarterly basis and can be adversely affected by milder weather. Our electric utility business is seasonal, and weather patterns can have a material impact on our operating performance.Demand for electricity is often greater in the summer and winter months associated with cooling and heating.Accordingly, our operations have historically generated less revenues and income when weather conditions are milder in the winter and cooler in the summer.Unusually mild winters and summers could have an adverse effect on our financial condition, results of operations, or cash flows. Item 1B — Unresolved Staff Comments None. 18 Table of Contents Item 2 — Properties Virtually all of the electric utility plant property of SPS is subject to the lien of its first mortgage bond indenture. Electric Utility Generating Stations: Summer 2012 Net Dependable Station, Location and Unit Fuel Installed Capability (MW) Steam: Harrington-Amarillo, Texas, 3 Units Coal 1976-1980 Tolk-Muleshoe, Texas, 2 Units Coal 1982-1985 Cunningham-Hobbs, N.M., 2 Units Natural Gas 1957-1965 Jones-Lubbock, Texas, 2 Units Natural Gas 1971-1974 Maddox-Hobbs, N.M., 1 Unit Natural Gas Moore County-Amarillo, Texas, 1 Unit Natural Gas 46 Nichols-Amarillo, Texas, 3 Units Natural Gas 1960-1968 Plant X-Earth, Texas, 4 Units Natural Gas 1952-1964 Combustion Turbine: Carlsbad-Carlsbad, N.M., 1 Unit Natural Gas 10 Cunningham-Hobbs, N.M., 2 Units Natural Gas Jones-Lubbock, Texas, 1 Unit Natural Gas (a) Maddox-Hobbs, N.M., 1 Unit Natural Gas 1963-1976 61 Total (a) Construction of Jones Unit 3 was completed in 2011. Electric utility overhead and underground transmission and distribution lines (measured in conductor miles) at Dec.31, 2012: Conductor Miles 345 KV 230 KV 115 KV Less than 115 KV SPS had 426 electric utility transmission and distribution substations at Dec.31, 2012. Item 3 — Legal Proceedings In the normal course of business, various lawsuits and claims have arisen against SPS.SPS has recorded an estimate of the probable cost of settlement or other disposition for such matters. Additional Information See Note 11 to the financial statements for further discussion of legal claims and environmental proceedings.See Item1 and Note10 to the financial statements for a discussion of proceedings involving utility rates and other regulatory matters. Item 4 — Mine Safety Disclosures None. 19 Table of Contents PARTII Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities SPS is a wholly owned subsidiary of Xcel Energy Inc. and there is no market for its common equity securities. SPS has dividend restrictions imposed by FERC rulesand state regulatory commissions: · Dividends are subject to the FERC’s jurisdiction under the Federal Power Act, which prohibits the payment of dividends out of capital accounts; payment of dividends is allowed out of retained earnings only. · The most restrictive dividend limitation for SPS is imposed by its state regulatory commission.State regulatory commissions indirectly limit the amount of dividends that SPS can pay Xcel Energy Inc., by requiring an equity-to-total capitalization ratio (excluding short-term debt) between 45.0 percent and 55.0 percent.In addition, SPS may not pay a dividend that would cause it to lose its investment grade bond rating.SPS’ equity-to-total capitalization ratio (excluding short-term debt) was 51.6 percent at Dec. 31, 2012. See Note 4 to the financial statements for further discussion of SPS’ dividend policy. The dividends declared during 2012 and 2011 were as follows: (Thousands of Dollars) First quarter $ $ Second quarter Third quarter Fourth quarter Item 6 — Selected Financial Data This is omitted per conditions set forth in general instructions I (1)(a)and (b)of Form10-K for wholly owned subsidiaries (reduced disclosure format). Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations Discussion of financial condition and liquidity for SPS is omitted per conditions set forth in general instructions I (1)(a)and (b)of Form10-K for wholly owned subsidiaries.It is replaced with management’s narrative analysis of the results of operations set forth in general instructions I(2)(a)of Form10-K for wholly owned subsidiaries (reduced disclosure format). Financial Review The following discussion and analysis by management focuses on those factors that had a material effect on SPS’ financial condition, results of operations, and cash flows during the periods presented, or are expected to have a material impact in the future.It should be read in conjunction with the accompanying financial statements and the related notes to the financial statements. 20 Table of Contents Forward-Looking Statements Except for the historical statements contained in this report, the matters discussed in the following discussion and analysis are forward-looking statements that are subject to certain risks, uncertainties and assumptions.Such forward-looking statements are intended to be identified in this document by the words “anticipate,”“believe,” “estimate,” “expect,” “intend,” “may,” “objective,” “outlook,” “plan,” “project,” “possible,” “potential,” “should,” and similar expressions.Actual results may vary materially.Forward-looking statements speak only as of the date they are made, and we do not undertake any obligation to update them to reflect changes that occur after that date.Factors that could cause actual results to differ materially include, but are not limited to: general economic conditions, including inflation rates, monetary fluctuations and their impact on capital expenditures and the ability of SPS to obtain financing on favorable terms; business conditions in the energy industry, including the risk of a slow down in the U.S. economy or delay in growth recovery; trade, fiscal, taxation and environmental policies in areas where SPS has a financial interest; customer business conditions; actions of credit rating agencies; competitive factors, including the extent and timing of the entry of additional competition in the markets served by SPS; unusual weather; effects of geopolitical events, including war and acts of terrorism; state, federal and foreign legislative and regulatory initiatives that affect cost and investment recovery, have an impact on rates or have an impact on asset operation or ownership or impose environmental compliance conditions; structures that affect the speed and degree to which competition enters the electric market; costs and other effects of legal and administrative proceedings, settlements, investigations and claims; financial or regulatory accounting policies imposed by regulatory bodies; availability or cost of capital; employee work force factors; and the other risk factors listed from time to time by SPS in reports filed with the SEC, including “Risk Factors” in Item 1A of this Annual Report on Form 10-K and Exhibit99.01 hereto. Results of Operations SPS’ net income was approximately $106.4 million for 2012, compared with net income of approximately $89.9 million for 2011.The increase is the result of rate increases in New Mexico and Texas, effective January 2012, partially offset by the impact of milder weather during the second half of the year, higher depreciation expense and property taxes. Electric Revenues and Margins Electric fuel and purchased power expenses tend to vary with changing retail and wholesale sales requirements and unit cost changes in fuel and purchased power.The design of fuel and purchased power cost recovery mechanisms of the Texas and New Mexico jurisdictions may not allow for complete recovery of all expenses and, therefore, changes in fuel or purchased power costs can impact earnings.The following table details the electric revenues and margin: (Millions of Dollars) Electric revenues $ $ Electric fuel and purchased power ) ) Electric margin $ $ The following tables summarize the components of the changes in electric revenues and electric margin for the year ended Dec.31: Electric Revenues (Millions of Dollars) 2012 vs. 2011 Fuel and purchased power cost recover $ ) Estimated impact of weather (8 ) Firm wholesale (4 ) DSM (offset by expenses) (3 ) DSM incentive (2 ) Retail rate increases (Texas and New Mexico) 30 Transmission revenue 29 Demand revenue 10 Trading 5 Other, net (2
